            Case 1:21-cv-00987-CM Document 4 Filed 04/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GERRY-ALAN KING,

                                 Plaintiff,
                                                                   21-CV-00987 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
DONALD TRUMP, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated February 4, 2021, the Court directed Plaintiff, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) and prisoner

authorization or pay the fees required to file a civil action in this Court. That order specified that

failure to comply would result in dismissal of the complaint. Plaintiff has not filed an IFP

application and prisoner authorization or paid the fee. Accordingly, the complaint is dismissed

without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     April 5, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
